Citation Nr: 0427822	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a 
right arm injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to September 1959.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Houston, Texas (RO), which readjudicated 
on the merits (and denied) claims seeking service connection 
which had been previously (in August 2000) denied as not-
well-grounded.


FINDINGS OF FACT

1.  There is no competent evidence relating the veteran's 
hepatitis-C to disease, injury, or event in service; 
competent evidence suggests the hepatitis is due to post-
service (prison) acquired tattoos.  .

2.  It is not shown that the veteran sustained a right arm 
injury in service, or that he has any current right arm 
disability that is attributable to such injury.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

2.  Service connection for residuals of a right arm injury is 
not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

Through the initial statement of the case (SOC) and numerous 
supplemental SOCs (SSOCs), VA notified the appellant of the 
evidence necessary to substantiate his claims.  By 
correspondence, including a February 2001 letter specifically 
addressing VCAA, VA apprised the veteran of the duty to 
notify and assist provisions in the VCAA, with identification 
of the parties responsible for obtaining pertinent evidence.  
Regarding the timing of notice, while the notice did not 
precede the initial (August 2000) rating decision denying the 
claims, it was prior to the rating decision on appeal (which 
considered the claims de novo).  Regarding notice content 
specifically, the veteran was advised what was needed to 
establish entitlement to the benefits sought and of his and 
VA's responsibilities in claims development (by inference 
what he should submit), he was given notice equivalent to 
that mandated.  In addition, the RO informed the veteran in 
the February 2001 VCAA notice letter to inform VA "about any 
additional information or evidence that you want us to try to 
get for you."  A May 2001 letter described what sort of 
evidence would be pertinent, and advised the veteran that it 
was his responsibility to submit such evidence.  In essence, 
this was equivalent to advising him to submit everything he 
had pertinent to his claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained all available 
pertinent records identified and conducted examinations in 
September 2002.  The Board notes the veteran's allegation 
regarding the adequacy of those examinations.  However, a 
review of the examination report revealed that the 
examination was complete, and the opinion given was well-
reasoned and supported by evidence of record.  The veteran's 
disagreement with the conclusions the examiner reached is not 
a valid basis for reexamination.  VA's notice and assistance 
obligations are met.  No further notice or assistance to the 
veteran is required.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.



Factual Background 

The veteran has submitted a number of statements in support 
of his claim.  He maintains that while returning from leave 
in 1959, he was involved in a motor vehicle accident on 
Chennault Air Force Base (AFB), and sustained a laceration of 
the right arm.  He alleges that he was treated at the 
Chennault AFB clinic, and that the treatment included a blood 
transfusion.  He has submitted several lay statements 
attesting that they were aware he was involved in a motor 
vehicle accident at Chennault AFB in 1959, and that he told 
them his treatment included a blood transfusion.  One 
indicated that he saw the veteran approximately two weeks 
after the accident and saw the stitches in the veteran's arm.  

The veteran's service medical records are not in the claims 
file.  The National Personnel Records Center (NPRC) has 
advised that the veteran's service medical records were 
probably destroyed in a fire at that facility in 1973.  There 
were no Surgeon General's Office reports from the late 
1950's; records dated in 1958 and 1960 from the Cheannault 
clinical library were negative, and there were no records 
dated in 1959; and morning reports were negative regarding 
the veteran's health but indicated that he was on leave in 
June 1959.  

Various records from the Texas Department of Criminal Justice 
(TDCJ), dated from 1999 to 2002, provide diagnoses of 
hepatitis C, and note complaints and diagnoses involving the 
right arm.  A July 2002 treatment note provides that the 
veteran complained of numbness and weakness of the right hand 
and gave a history of old right upper arm injury (a cut with 
nerve damage) in a truck accident in 1959.  Physical 
examination revealed an old healed 10 cm scar on the ventral 
side of the veteran's right upper arm. The assessment was 
right hand numbness/weakness due to old injury.  

On September 2002 VA examination the examiner reviewed the 
veteran's claims file.  Physical examination revealed a 
slightly irregular scar on the medial/proximal posterior part 
of the right upper arm about 7 cm long.  Without any records, 
the examiner was unable to note if there had been any 
extensive bleeding, but commented that in the area of the 
scar there was were no major blood vessels.  The examiner 
observed that the veteran had extensive tattoos on both upper 
arms.  The veteran reported that they were done by other 
prisoners in 1968 using a sewing needle.  The pertinent 
diagnosis was injury to the right arm, claimed service-
connected, no documentation in the claims file; and hepatitis 
C, treated in the Texas Department of Corrections.  The 
veteran denied drug abuse.  The examiner noted that the 
veteran had extensive tattoos in the upper arm done by other 
prisoners in 1968, and observed that it was not certain as to 
how a needle used for the tattoos could be, or was, 
sterilized.  

On September 2002 VA neurological examination it was noted 
that the veteran's claims file was reviewed.  Physical 
examination produced an impression of post-traumatic 
neuropathy involving the right upper extremity [right C8-
T1/lower trunk/medial cord damage] with mild to moderate 
weakness and sensory loss in the right C8 and T1 
distribution.  The examiner opined that the disability was 
consistent with a spinal cord injury.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The weight placed on a medical professional's opinion depends 
on factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
As noted above, the veteran's service medical records are not 
available.  In cases such as these, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hepatitis C and 
residuals of a right arm injury.  

Regarding hepatitis C, the record includes a September 2002 
VA opinion strongly suggesting that the veteran's hepatitis C 
may be related to prison tattoos (with non-sterile needles).  
This opinion by a physician is based on a review of the 
veteran's post-service medical records and current findings.  
It is supported with references to current physical findings 
and the veteran's own history.  There is no competent 
evidence to the contrary.  The veteran himself attributes the 
hepatitis to a transfusion in service.  As a layperson, he is 
not competent to offer such opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  No trained medical professional 
has subscribed to the veteran's theory of etiology for his 
hepatitis.  Furthermore, significantly, that the alleged 
transfusion indeed took place in service is not corroborated 
by any competent evidence.  While it is not in dispute that 
the veteran was on leave as alleged, and it may be conceded 
that he was in some sort of accident in service, the only 
evidence of a transfusion taking place is in the veteran's 
own statements (or in statements of persons recalling the 
veteran's accounts).  It is noteworthy that the VA examiner 
in September 2002 observed, in essence, that while a 
transfusion could not be confirmed or excluded without 
records, the scars identified as the site of the injury were 
not in a location of any major blood vessels.

In sum, the evidence for the etiology for the veteran's 
hepatitis C given by the VA examiner (tattoo needles in 
prison) is much more persuasive than that for the etiology 
suggested by the veteran himself.  The preponderance of the 
evidence is against this claim.

Turning to the veteran's right arm claim, the Board observes 
that the record is negative for any complaints, symptoms, 
findings or diagnoses pertaining to the right arm for decades 
after the veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the notation in the July 2002 TDCJ 
medical report noting a history of a 1959 motor vehicle 
accident, as well as the September 2002 VA examination report 
noting a history of in-service right arm direct trauma and 
open injury.  However, these reports do not constitute 
medical evidence that an injury in 1959 occurred as described 
by the veteran.  They merely reiterate the veteran's own 
accounts.  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
LaShore v. Brown, 8 Vet. App. 406 (1995).  

As to the September 2002 neurological examination report, it 
is noteworthy that the examiner attributed the neurological 
right arm symptoms to spinal trauma.  Even the veteran 
himself does not allege that he sustained a spinal cord 
injury in service.  There is no competent evidence of the 
neurological symptoms reported on the September 2002 
examination until more than 40 years postservice.  There is 
no competent evidence supporting the veteran's theory that he 
has arm disability due to a cut injury in service.  Once 
again, because he is a layperson, his own opinion in this 
matter cannot be competent evidence.  

The preponderance of the evidence is against this claim also, 
and it also must be denied.



ORDER

Service connection for hepatitis C is denied.

Service connection for residuals of a right arm injury is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



